Title: From Alexander Hamilton to John F. Mercer, 6 December 1792
From: Hamilton, Alexander
To: Mercer, John F.



Philadelphia December 6th. 1792
Sir

In my last letter to you, I informed you of my having transmitted copies of your answer of the 16th of October and of certain certificates accompanying it to Major Ross. I have lately received a letter from him of the 23rd of last month, of which and of the documents, to which it refers, I now send you copies agreeably to the Major’s request.
No strictures on the policy or tendency of my public conduct, not connected with an impeachment of my honor or probity, if so understood by me, would have drawn on any correspondence between us. The single cause of the letter from me which introduced it was a belief founded on the strong public declaration of Mr Ross that you had asserted or insinuated that in the transactions respecting the purchase of public debt on account of the Government, I had been concerned directly or indirectly in some species of Stockjobbing for my private emolument—or to speak more precisely, that I had as a buyer for the public given more than the market price for stock, which I myself or some person or persons, with whom I was connected in interest, had sold to the Government.
This was what I understood Major Ross as intending by what he charges you with having said respecting my having been at once the buyer and seller of Stock (and so he explains himself) not that you had accused me of giving 18/ of my own money for Stock which was offered me at 14/.
Upon that understanding of Major Ross’s meaning I addressed you, and you will on a revision perceive that it required no infatuation to suppose, that you might have made such an accusation. Nor can you be surprised at my having given credit to Major Ross’s statement of what you had said, when you are informed, that I had been before, under the sanction of secrecy, told by more than one person of character of your having made declarations of similar import—and when you reflect that it was not easy for me to imagine that Major Ross would put his name to a publication in a News Paper imputing to you such language as having been used in a public discourse before a numerous auditory, in reference to a point of so much delicacy, if the imputation was not well founded.
Hence the energy of the expressions used in my letter to Major Ross—which however are only hypothetical—applying merely to the statement which had been made by him and having no application if that statement was erroneous.
With regard to the publication of my letter in hand bills though I find on revision that the latitude of my expressions, in the permission I gave Major Ross warranted the use he made of my letter and though I ascribe his having made that use of it to motives the most friendly towards me, yet I am bound in justice to myself to say that such a mode of disclosure was not contemplated by me; my intention reaching no farther than to a free personal communication of the contents of the letter. This may even be inferred from my prohibition of its insertion in a News Paper which became possible by its circulation in a hand bill.
I mention these things solely with a view to the justification of the part I have acted—nor can I believe that any impartial judge will doubt that the situation called for what I did.
